Citation Nr: 0733461	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is eligible for VA educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to August 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which denied eligibility for VA education benefits.

The Board remanded this case in November 2005 to schedule a 
Travel Board hearing.  The veteran provided testimony at a 
July 2007 hearing at the Oakland, California RO before the 
undersigned Veterans Law Judge. 


FINDINGS OF FACT

1. The veteran was commissioned as an officer in the United 
States Army Reserve upon completion of a program of 
educational assistance under the ROTC program and entered 
active duty in August 2001.

2. For each year of the veteran's three year participation in 
the ROTC scholarship program, he received tuition assistance 
in an amount greater than $2,000.00.


CONCLUSION OF LAW

The criteria for basic eligibility to receive educational 
assistance benefits under Chapter 30 have not been met as a 
matter of law. 38 U.S.C.A. § 3011 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 21.7040, 21.7042 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence. However, because in the 
present decision the law, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Analysis

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service. 38 
U.S.C.A. § 3001 (West 2002). The program is available to 
individuals who meet certain criteria of basic eligibility. 
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042.

An individual who after December 31, 1976, receives a 
commission as an officer in the Armed Forces upon completion 
of a program of educational assistance under Section 2107 of 
Title 10 is not eligible for educational assistance under 
this section if the individual enters on active duty before 
October 1, 1996; or after September 30, 1996, and while 
participating in such program received more than $2,000 for 
each year of such participation. 38 C.F.R. § 21.7042(f)(3) 
(2006).  This amount was increased to $3,400.00 for benefits 
paid for months beginning after December 27, 2001. See 
Benefits Expansion Act of 2001, Pub. L. No. 107-103 (Dec. 27, 
2001).

In September 1998, the veteran signed an ROTC Scholarship 
Cadet Contract under Title 10 USC, Sections 2005, 2101 
through 2111, and 3013.  The record shows that he attended 
the University of California, Berkeley from August 1998 to 
May 2001, and received a Bachelor of Arts degree in history 
and political science.  His scholarship award was for three 
years, excluding his first educational year at Modesto Junior 
College.

In this case, there is no dispute as to the fact that the 
veteran completed the ROTC Scholarship Program and received a 
commission as an officer in the Armed Forces in August 2001.  
There is also no dispute that the veteran received 
reimbursement for tuition costs through the ROTC program for 
three of the four years required for his baccalaureate 
program, and that the tuition costs amounted to more than 
$2, 000.00 for each of those three years, and the veteran 
does not dispute this amount.

The veteran essentially contends that, because he received no 
tuition assistance for the first year of enrollment at the 
Modesto Junior College and was a participant in the ROTC 
program, he falls under the exception set forth in 38 C.F.R. 
§ 21.7042(f)(3) in that he received less than $2,000 for one 
year of his participation on the ROTC scholarship program.  
However, as noted above, he was not a contract participant in 
the ROTC scholarship program for his first year of 
enrollment.  Thus, that year cannot be considered.  The Board 
notes that the terms of the ROTC Scholarship Service 
Agreement signed by the veteran in September 1998, 
specifically limit the veteran's participation in ROTC 
scholarship program to three years.  In effect, he received 
well over $2,000.00 in each academic year that he was 
educated under the ROTC Scholarship Program and is not 
eligible for benefits under Montgomery GI Bill, Chapter 30.

Thus, although the veteran believes that the first year of 
his enrollment in college should come under the exception set 
forth in 38 C.F.R. § 21.7042(f)(3) because he received no 
tuition assistance, the Board finds that his first year of 
college was not a year in which he participated in the ROTC 
scholarship program.  Although the veteran may be sincere in 
his belief that his first year of college should be included 
as a year in which he participated in the ROTC program, he is 
bound by the terms of his original agreement, which clearly 
indicated that he was to participate in the ROTC scholarship 
program for three years.

As noted, there is no dispute that the veteran did receive 
tuition costs for three years, which amounted to far more 
than the $2,000 allowed for under the exception of 38 C.F.R. 
§ 21.7042(f)(3).  In fact, he testified at his Travel Board 
hearing that he received between $5,500 to 6,000 a year for 
the three years of his scholarship.  As such, he received 
more than $3,400 for each year, which would also exceed the 
allowable amount after it was increased under the Benefits 
Expansion Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).

In this case, there is no legal authority for granting 
eligibility to Chapter 30 education benefits. Where the law 
and not the evidence is dispositive of the issue before the 
Board, the claim is denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal as to 
this issue is denied.

In reaching this decision the Board considered the argument 
that VA Pamphlet 22-90-2 provides a basis for establishing 
basic eligibility to education assistance benefits.  The 
pamphlet, however, only provides that a veteran "may still 
be eligible" (emphasis added).  More importantly, the Board 
is bound to make decisions based on the laws and regulations 
governing the award of VA benefits.  38 U.S.C.A. § 7104 (West 
2002).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30 must be denied as a matter of law.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


